Citation Nr: 0318807	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  02-06 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
residuals of a right wrist strain, with non-united ulnar 
styloid fragment, and post-traumatic arthritis.   



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military service from September 1965 
to July 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in buffalo, New York, which denied entitlement to an 
evaluation in excess of 30 percent for right wrist 
disability.  


REMAND

Following the RO's April 2002 Statement of the Case, and 
while the RO was preparing to forward the case to the Board 
for appellate review, the veteran forwarded both evidence and 
argument directly to the Board for consideration on this 
appeal, without a waiver of initial consideration by the RO.  
Absent such waiver, the Board cannot consider evidence 
pertinent to the appellate issue that has not first been 
considered by the RO.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  In view of that precedential judicial decision, the 
only remedy is to remand the case to the RO for their 
required initial consideration, and issuance of a 
supplemental statement of the case which documents such 
consideration.  

The veteran has argued that his September 2000 VA examination 
was inadequate for rating purposes.  Although the Board 
expresses no opinion regarding this contention, another 
examination will be requested so that a VA physician may 
comment on statements provided by the veteran's private 
orthopedic surgeon. 

For these reasons, the case is REMANED to the RO for the 
following:

1.  The veteran should be requested to 
identify the times, places and locations 
of any medical treatment he may have 
received for his right wrist which is not 
already documented in the evidence on 
file .  If the veteran identifies any 
additional treatment, the RO should 
follow-up to collect copies all records 
identified by the veteran, either private 
or VA.  Any records collected should be 
added to the claims folder

2.  After completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic examination 
by a medical doctor who has not 
previously examined him.  The veteran's 
claims folder, must be provided to the VA 
physician for review in conjunction with 
the examination.  The VA physician should 
conduct an examination and identify all 
disability associated with the veteran's 
right wrist injury during military 
service (which has been characterized by 
VA as residuals of a right wrist strain, 
with a non-united ulnar styloid fragment, 
and post-traumatic arthritis).  The VA 
physician is requested to provide right 
wrist ranges of motion and an indication 
whether non-union of the ulnar styloid 
involves "loss of bone or deformity."  
There should also be comment upon 
strength, endurance, coordination and 
fatigue on use.  The VA physician's 
attention is also directed to treatment 
records and statements of the veteran's 
private orthopedist Dr. MDG (which are 
tabbed in green) and the previous VA 
examination of September 2000.  A 
discussion of the evidence on file and a 
statement of reasons for any opinions 
provided is essential.  

3.  After completing the above 
development, the RO should review the 
report of examination to ensure that it 
answers the questions presented above.  
If inadequate in this regard, the 
examination report should be returned to 
the VA doctor for corrective action.  The 
RO should then consider the veteran's 
claim in light of the development 
conducted on remand, and, if the benefit 
sought is not allowed, the veteran and 
representative must be provided a 
statement of the case which contains a 
discussion of the applicable laws and 
regulations, VCAA, and the clinical 
evidence on file.  The veteran and 
representative must be provided with an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board 
after compliance with appellate 
procedures.  The veteran need do nothing 
until further notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




